Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Robert Harold Paul, who has been disciplined in the State of Wisconsin, is suspended from the practice of law for 60 days in the State of Illinois. Suspension effective October 9, 2007. Respondent Robert Harold Paul shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.